DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-9 and 11  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carsten (US 5929692).

    PNG
    media_image1.png
    252
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    356
    479
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    397
    471
    media_image3.png
    Greyscale

 	With respect to claim 1, fig. 8 of Cartsen (US 5929692) discloses, in an apparatus, comprising: a first power converter circuit (U4, U1, Q1 and Q2) coupled to a regulated power supply node (110a), wherein the first power converter circuit is configured to generate a given voltage level on the regulated power supply node (regulated voltage level of Vout) using a voltage level of an input power supply node (+ node of U4) and a reference voltage (output of A1); 
a second power converter circuit (L2, U5, U2, Q3 and Q4) that includes an inductor (L2) connected, in series, to a capacitor (C2), wherein the capacitor is coupled to the regulated power supply node (110a) and wherein the second power converter circuit is configured to couple a terminal of the inductor to the input power supply node (106a) to source current from the input power supply node to the regulated power supply node in response to an assertion of a control signal; a load circuit (A2) coupled to the regulated power supply node (110a), wherein the load circuit is configured to generate an activation signal in anticipation of an increase in a level of activity, wherein the activation signal includes information indicative of an anticipated level of activity; and a control circuit (U6) configured to: receive the activation signal from the load circuit (A2)  ; and assert the control signal in response to a determination that the anticipated level of activity is greater than an activity threshold (Vref).
 	With respect to claim 2, Carsten discloses the apparatus of claim 1, wherein, the control circuit (U6) is further configured to: monitor (via output of A2) a voltage level of the regulated power supply node (110a); and assert the control signal in response to a determination that the voltage level of the regulated power supply node is less than a threshold value (Vref).
  	With respect to claim 4, Carsten discloses the apparatus of claim 1, wherein the control circuit (U6)  is further configured to de-assert the control signal (133) in response to a determination that the activation signal has been de-asserted.
 	With respect to claim 5, Carsten discloses the apparatus of claim 4, wherein the second power converter circuit (U5, U2, Q3, Q4 and L2) is further configured to discharge a boost node (via Q4) to ground potential (a 106b or 110b) in response to a de-assertion of the control signal, wherein the capacitor (C2) and the inductor (L2) are both coupled to the boost node.
 	With respect to claim 7, Carsten discloses a method, comprising: generating, by a first converter circuit (U4, U1, Q1 and Q2) coupled to a regulated power supply node (110a), a given voltage level on the regulated power supply node using a voltage level of an input power supply node (106a); asserting, by a load circuit (A2) coupled to the regulated power supply node (110a), an activation signal in response to determining a level of activity of the load circuit is increasing, wherein the activation signal include information indicative of the level of activity of the load circuit; in response to determining that the level of activity is greater than an activity threshold asserting a control signal (133) by a control circuit (U6); and coupling, by a second converter circuit (U5, U2, Q3, Q4 and L2) that includes an inductor (L2) connected, in series, to a capacitor (C2) coupled to the regulated power supply node (110a), a terminal of the inductor to the input power supply node; and sourcing current from the input power supply node to the regulated power supply node via the inductor.

 	With respect to claim 8, Carsten discloses a method of claim 7, further comprising monitoring, by the control circuit (U6), the regulated power supply node (110a), by comparing, a voltage level of the regulated power supply node (110a) to a threshold value (Vref).
	With respect to claim 9, Carsten discloses the method of claim 8, further comprising asserting the control signal (133) in response to determining that the voltage level of the regulated power supply node is less than the threshold value.
 	With respect to claim 11, Carsten discloses the method of claim 7, wherein the capacitor (C2) and the inductor (L2) are further coupled to a boost node, and further comprising, discharging the boost node to a standby level, in response to de-asserting the control signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6, 12, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Carsten in view of Schiff (US 6943535).
 

	With respect to claim 6, Carsten discloses the apparatus of claim 1, but fails to disclose wherein the first power converter circuit includes a plurality of phase circuits coupled to the regulated power supply node via respective ones of a plurality of inductors, and wherein the plurality of phase circuits are configured to source respective currents to the regulated power supply node via the respective ones of the plurality of inductors.

    PNG
    media_image4.png
    390
    356
    media_image4.png
    Greyscale

 	Schiff (US 6943535) teaches a power converter having multiple phase circuits coupled to a supply node via a plurality of inductors.
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the power converter in Schiff as the first inverter in Carsten for the purpose of improving the converter’s response to changed in the load. 
	With respect to claim 12, the combination above produces the method of claim 7, wherein the first converter circuit (Schiff multiphase converter) includes a plurality of phase circuits (20, 22…), and wherein generating, by the first converter circuit, the given voltage level on the regulated power supply node includes sourcing, by the plurality of phase circuits, respective charge currents during respective charge time periods.
 	With respect to claim 13 the combination above produces method of claim 12, wherein generating, by the first converter circuit, the given voltage level on the regulated power supply node includes circulating, by the plurality of phase circuits, respective discharge currents from the regulated power supply node during respective discharge time periods.

Claim(s) 14 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Carsten in view of Schiff (US 6943535).

  	With respect to claim 14, the combination above produces  an apparatus, comprising: a first integrated circuit including a power converter circuit (U4, U1, Q1 and Q2) configured to generate a given voltage on a regulated power supply node (110a) using a voltage level of an input power supply node (106a); a second integrated circuit including: a load circuit (A2) coupled to the regulated power supply node (110a), wherein the load circuit is configured to generate an activation signal in response to an increase in a level of activity, wherein the activation signal includes information indicative of the level of activity; and a third integrated circuit including- a boost converter circuit (U5, U2, Q3, Q4 and L2) including an inductor (L2) with a first terminal coupled to the boost node, wherein the boost converter circuit is configured, in response to an assertion of a control signal (133), to couple a second terminal of the inductor to the input power supply node (106a) to source current from the input power supply node to the regulated power supply node; and a control circuit configured to assert the control signal in response to a determination that the level of activity is greater than an activity threshold but fails to disclose a switch circuit  that includes a plurality of capacitors coupled to the regulated power supply node and corresponding ones of a plurality of switches configured to couple, based on a plurality of switch control signals, respective ones of the plurality of capacitors to a boost node to adjust an amount of capacitance between the regulated power supply node and the boost node.

    PNG
    media_image5.png
    341
    508
    media_image5.png
    Greyscale

 	Fig. 2 of Kim et al. (US 6836193) teaches a variable capacitor to vary the capacitance.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the variable capacitor taught in Kim as the capacitor in Carsten for the purpose of tuning the circuit.
 	With respect to claim 18, the combination above produces the apparatus of claim 14, wherein the power converter circuit is further configured to: perform a comparison of a voltage level of the regulated power supply node (110a) to a threshold value (Vref); and generate the control signal (133) using a result of the comparison.
	With respect to claim 19, the combination above produces the apparatus of claim 14, wherein the boost converter circuit is further configured to: perform a comparison of a voltage level of the regulated power supply node (110a) to a threshold value (Vref); and generate the control signal (133) using a result of the comparison.
	With respect to claim 20, the combination above produces the apparatus of claim 14, wherein the boost converter circuit is further configured to discharge the boost node (via Q4) in response to a de-assertion of the control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849     

/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849